Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is responsive to the RCE filed on November 1, 2021.  Claims 1-30 is/are pending for examination.


Response to Amendment

Applicant has amended claims 1, 11, and 21; and claims 1-30 are pending.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been 11/1/2021 has been entered.



Response to Remarks/Arguments

In the Office's effort to compact prosecution, the Applicant and/or Applicant's representative is invited to phone the Examiner for a telephonic interview to further discuss the pending office action and method to advance prosecution.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 11-17 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selim et al. (US 2014/0049693) hereinafter “Selim” in view of Sirpal et al. (US 2015/0189390) hereinafter “Sirpal”.


As to claim 11, Selim discloses a computing device, wherein the computing device is connected to at least one network-connected electronic devices in a network (Selim, abstract [122-124, 202-206] discloses an intelligent television which can store and retrieve data from various network connected applications and components), comprising: a transceiver (Selim, abstract [122-124, 202-206]); and a processor coupled to the transceiver, wherein the processor is configured with processor-executable instructions to perform operations for initiating operation of network application logic from the computing device (Selim [36, 41, 61], discloses wherein the intelligent television system includes, a memory, media data, processor operable to execute a user interface application in communication with the live television source plug-in, the user interface application), the operations comprising: 
discloses instructions to receive a user-defined attribute associated with a first item of content [206] the application can be configured to present a user with various Intelligent TV controls in an intuitive user interface and [250] present the multimedia presentation or video and audio presentation of the live television signal over the display of the Intelligent TV);
determining whether the selected media content includes content-type metadata that identifies the selected media content as a category of an expression of information that is readily perceived by the target consumer through multimedia (Selim [270-271], discloses wherein the information panel can one or more of identify the selected application, provide a description of the functionality, including application developer and/or vendor, version, release, and/or last update date and a category or type of application based on the application's functionality, and user ratings and/or degree of other user downloading of the application); and 
initiating operation of network application logic configured to control a network- connected electronic device in response to determining the selected media content includes the content-type metadata that identifies the selected media content as the predetermined category of media content (Selim [99] discloses wherein the statistics include one or more categories, wherein the categories include one or more of most viewed content, last viewed content, favorite content, or new content, [262] discloses wherein the content aggregation service can manage content metadata fetchers, such as for video, audio, and/or picture metadata and [297-300] further discloses wherein the metadata field can include any information describing the media's data and [211] discloses wherein the system can interact with other connected electronic devices). Selim is silent on initiating a network device.
However, Sirpal discloses initiating a network device (Sirpal [165-166, 172, 211], discloses a system for managing a media center wherein the media module identifies metadata associated with the determined number of media items like variety of information in a variety of formats and this information can be used by the system to initiate devices connected to the network suck as a user making a recording on a device connected to the network based on predetermined settings/configurations associated with the users’ activities or observations [183).
Selim and Sirpal are analogous art because they are from the same field of endeavor, namely, systems and methods of managing connected devices.             before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Selim and Sirpal before him or her, to modify the intelligent television system of Selim to include the initiating feature to start an operation on a connected network node of Sirpal with reasonable expectation that this would result in a system that is capable of processing the metadata information associated with the media content and initiate or trigger a network connected device/node based on predetermine or observance information.  This method of improving the intelligent television system of Selim was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Sirpal.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Selim with Sirpal to obtain the invention as specified in claim 11.




As to claim 12, Selim-Sirpal discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations such that the received instruction includes a command to play, stop, pause, resume, fast-forward, rewind, or skip a segment of the selected media content (Selim [117-118, 211], discloses various media players including options to replay). The Examiner supplies the same rationale for the combination of references Selim and Sirpal as in claim 11 above.



As to claim 13, Selim-Sirpal discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations such that initiating operation of network application logic includes transmitting a signal to the network-connected electronic device (Sirpal [110, 143, 159], discloses wherein the  television information may be sent to screen and/or attached speakers receiving analog or digital reception signals). The Examiner supplies the same rationale for the combination of references Selim and Sirpal as in claim 11 above.



As to claim 14, Selim-Sirpal discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations such that the predetermined category of media content is one of a plurality of content types designated for initiating operations of network application logic (Sirpal [110, 143, 156-159], discloses wherein the television information may be sent to screen and/or attached speakers receiving analog or digital reception signals and further the identity of displayed content within the configurable area of a screen can be determined from the context in which the Intelligent TV is used and/or operated). The Examiner supplies the same rationale for the combination of references Selim and Sirpal as in claim 11 above.  



As to claim 15, Selim-Sirpal discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations such that the operation of network application logic activates a network-connected switch (Selim [134, 205, 207-209], discloses wherein Intelligent TV can interact with electrical controls, buttons, switches or other connected nodes). The Examiner supplies the same rationale for the combination of references Selim and Sirpal as in claim 11 above.


As to claim 16, Selim-Sirpal discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations such that the network-connected electronic device includes a light that is controlled by discloses wherein Intelligent TV includes features for light variation detection and can communicate with various devices like multimedia, audio, radio, light, and other connected nodes). The Examiner supplies the same rationale for the combination of references Selim and Sirpal as in claim 11 above.
  


As to claim 17, Selim-Sirpal discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations further comprising: determining which operation of network application logic is associated with the received instruction and the selected media content (Selim [99, 262, 297-300] discloses wherein the categories include one or more of most viewed content, last viewed content, favorite content, or new content and the content aggregation service can manage content metadata associated with an operation or media content).



Claims 1-7 and 21-27 are corresponding method and non-transitory processor-readable storage medium claims that recite similar limitations as of claims 11-17 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.



Allowable Subject Matter

Claims 8-10, 18-20 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments


Applicant's arguments with respect to claims 1-30 have been considered However, upon further consideration, a new ground(s) of rejection is made in view of Selim in view of Sirpal.





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAZU A MIAH/Primary Examiner, Art Unit 2441